Exhibit 10.5





FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the
"Fourth Amendment to Third Amended and Restated Credit Agreement," or this
"Amendment") is entered into effective as of April 16, 2013, among VANGUARD
NATURAL GAS, LLC, a Kentucky limited liability company ("Borrower"), and
CITIBANK, N.A., as Administrative Agent and L/C Issuer (the "Administrative
Agent"), and the financial institutions executing this Amendment as Lenders.
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Third Amended and Restated Credit Agreement dated as of
September 30, 2011, and as amended by a First Amendment to Third Amended and
Restated Credit Agreement dated as of November 30, 2011, and as amended by a
Second Amendment to Third Amended and Restated Credit Agreement dated as of
June 29, 2012 and as amended by a Third Amendment to Third Amended and Restated
Credit Agreement dated as of December 31, 2012 (collectively, the "Original
Credit Agreement").
B.    Borrower has requested certain amendments to the Original Credit Agreement
including the increase of the Borrowing Base. Accordingly, the parties desire to
amend the Original Credit Agreement as hereinafter provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by this Amendment, the Modification
Papers, as the same shall hereafter be amended from time to time. In addition,
the following terms have the meanings set forth below:
"Building" means a building as defined in the FDPA.
"Designated Building" means a Building situated on an Acquisition Property which
the Administrative Agent in its discretion determines should be included in the
description of the property encumbered by a Mortgage.
"Effective Date" means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).
"FDPA" means the National Flood Insurance Reform Act of 1994 et. seq. or any
regulations promulgated thereunder.




--------------------------------------------------------------------------------




"Modification Papers" means this Amendment, the First Amendment to Unconditional
Guaranty of Vanguard Natural Resources, LLC, the First Amendment to
Unconditional Guaranty, Mortgages executed by Vanguard Permian, and each of the
other documents and agreements executed in connection with the transactions
contemplated by this Amendment.
"Range Resources Acquisition Properties" means the Oil and Gas properties being
acquired by Vanguard Permian pursuant to the Range Resources PSA.
"Range Resources PSA" means that certain Purchase and Sale Agreement among Range
Texas Production, LLC and Range Operating New Mexico, LLC, as sellers, and
Vanguard Permian, as buyer, dated as of February 26, 2013, as amended as of the
Effective Date.
“Vanguard Permian” means Vanguard Permian, LLC, a Delaware limited liability
company which is a Subsidiary of Borrower.
2.    Conditions Precedent. The obligations and agreements of Lenders as set
forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by the Lenders with respect to
Sections 2A-C and by Administrative Agent with respect to the balance of this
Section 2, of each of the following conditions:
A.    Amendment Fee. Administrative Agent shall have received payment of an
amendment fee for the account of each Lender in the amount of 0.15% times the
amount of such Lender's Applicable Percentage of the Aggregate Commitment.
B.    Fourth Amendment to Third Amended and Restated Credit Agreement. This
Amendment shall be executed and delivered by each of the parties hereto.
C.    Amendments to Guaranty Agreements. The First Amendment to Unconditional
Guaranty of Vanguard Natural Resources, LLC shall be executed and delivered by
Vanguard Natural Resources, LLC and the First Amendment to Unconditional
Guaranty shall be executed and delivered by each Subsidiary of Borrower.
D.    Closing of Range Resources Acquisition Properties. Administrative Agent
shall have received a certificate of a Responsible Officer of Vanguard Permian
confirming that the transactions described in the Range Resources PSA have
closed in accordance with their terms.
E.    Evidence of Insurance – Range Resources Acquisition Properties.
Administrative Agent shall have received satisfactory evidence that the Range
Resources Acquisition Properties have been or are being insured in accordance
with requirements of Section 7.12 of the Original Credit Agreement.
F.    Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
G.    Representations and Warranties. Administrative Agent shall have received a
certificate (the "No Material Adverse Change Certificate") to the effect that
all representations and warranties contained herein or in the other Modification
Papers or otherwise made in writing

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2





--------------------------------------------------------------------------------




in connection herewith or therewith shall be true and correct with the same
force and effect as though such representations and warranties have been made on
and as of the Effective Date.
H.    No Event of Default. No Event of Default exists or will exist as a result
of the acquisition of the Range Resources Acquisition Properties.
3.    Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be amended as follows:
(a)    The definitions of "Approving Lenders", "Dissenting Lender" and "Increase
Portion" set forth in Section 1.02 of the Original Credit Agreement shall be
deleted.
(b)    The definitions of "Aggregate Commitments", "Maturity Date",
"Obligations" and "Swap Agreement" set forth in Section 1.02 of the Original
Credit Agreement shall be amended to read in their entirety as follows:
"'Aggregate Commitments' at any time, means the sum of aggregate amount of the
Commitments of all of the Lenders, as the same may be reduced, increased or
terminated pursuant to Section 2.06 or 2.07.
'Maturity Date' means April 16, 2018.
'Obligations' means any and all amounts owing or to be owing by the Parent, the
Borrower, any Subsidiary or any Guarantor or other Loan Party (including without
limitation, all debts, liabilities, obligations, covenants and duties of each
such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising), and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate of any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding: (a) to the Administrative Agent, the Issuing Bank, any
Lender or any other Secured Party under any Loan Document; (b) to any Swap
Lender under any Secured Swap Agreement (which shall be deemed to be the Swap
Termination Value as of the date the amount of Obligations is being determined),
(c) to any Treasury Management Bank under any Secured Treasury Management
Agreement, and (d) all renewals, extensions and/or rearrangements of any of the
above; provided that notwithstanding anything to the contrary herein or in any
Loan Document, "Obligations" shall not include, with respect to any Loan Party,
any Excluded Swap Obligations of such Loan Party.
'Swap Agreement' means any agreement with respect to any swap, forward, future
or derivative transaction or option (whereby the aggregate position for options
creates an obligation for the Borrower or any of the Subsidiaries or any of the
Guarantors) or similar agreement, whether exchange traded, "over-the-counter" or
otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, and to the
extent not otherwise included in this definition, any and all agreements,
contracts or transactions that constitute a "swap" within the meaning of
Section 1a(47) of the Commodity Exchange

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3





--------------------------------------------------------------------------------




Act; provided that no phantom stock or similar plan providing for payments only
on account of services provided by current or former directors, managers,
officers, employees or consultants of Borrower or the Subsidiaries or the
Guarantors shall be a Swap Agreement."
(c)    Section 1.02 of the Original Credit Agreement shall be amended by adding
the following definitions in appropriate alphabetical order:
"'Commodity Exchange Act' means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
'Excluded Swap Obligation' means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligations. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
'Final Mortgage Coverage Analysis' shall have the meaning assigned to such term
in Section 8.12(c).
'Initial Mortgage Coverage Analysis' shall have the meaning assigned to such
term in Section 8.12(c).
'PV10' means the present worth of future net income, discounted to present value
at the simple interest rate of ten percent (10%) per year.
'Projected Production' means, for any specified period, the projected volume of
production of Hydrocarbons from Proved Reserves of the Oil and Gas Properties
(as reflected on the most recently delivered Projected Production Report)
reasonably anticipated by Borrower and acceptable to Administrative Agent,
during such period.
'Projected Production Report' means each report, in form and substance
satisfactory to the Administrative Agent, setting forth, as of each
December 31st or June 30th (or such other date in the event of an Interim
Redetermination) the Projected Production for (i) the first 24 month period
following the date of such Projected Production Report, (ii) the succeeding
24-month period (from the 25th month through the 48th month) following the date
of such Projected Production Report, and (iii) the succeeding 12-month period
(from the 48th month through the 60th month) following the date of such
Projected Production Report.

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4





--------------------------------------------------------------------------------




'Swap Obligation' means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of Section 1a(47) of the Commodity Exchange Act."
(d)    The last sentence of Section 2.07(c)(iii) of the Original Credit
Agreement shall be deleted.
(e)    Section 2.07(c)(iv) of the Original Credit Agreement shall be deleted.
(f)    Section 2.07(d) of the Original Credit Agreement shall be amended to read
in its entirety as follows:
"(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by Borrowing Base Increase Requisite Lenders or the
Required Lenders, as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the redetermined Borrowing Base (the 'New Borrowing Base Notice'), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on or about April 1st or October 1st, as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
In the event that the redetermined Borrowing Base is less than the then-existing
Aggregate Commitments, this Agreement shall be deemed amended by replacing Annex
I hereto with a new Annex I attached to the New Borrowing Base Notice, which
Annex I shall reflect a proportionate decrease of each Lender's Commitment such
that the amount representing each Lender's Commitment shall not exceed such
Lender's Applicable Percentage of the redetermined Borrowing Base."
(g)    Section 3.05(c) of the Original Credit Agreement shall be amended to read
in its entirety as follows:

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5





--------------------------------------------------------------------------------




"(c)    Commitment Increase Fee. Upon any increase in the Aggregate Commitments,
the Borrower agrees to pay the Administrative Agent for the account of each
Increasing Lender and each Additional Lender a fee for each incremental increase
in the new Aggregate Commitments over the previous maximum Aggregate
Commitments. The amount of each such fee shall be 0.25% times the amount of each
Increasing Lender's or Additional Lender's Applicable Percentage of the
incremental increase of the Aggregate Commitments, it being understood that any
corresponding amendment, including extension of the Maturity Date, shall be
subject to additional amendment fees to be agreed upon between Borrower and
Administrative Agent. Such fee shall be due and payable on the effective date of
any such increase."
(h)    Section 5.04(b) of the Original Credit Agreement shall be amended to read
in its entirety as follows:
"(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.04(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, replace such Lender in accordance with
the terms of Section 12.18."
(i)    Section 8.01(n) of the Original Credit Agreement shall be amended to read
in its entirety as follows:
"(n)    Production Reports, Lease Operating Statements and Projected Production
Reports. Concurrently with the delivery of any Reserve Report to the
Administrative Agent pursuant to Section 8.12, (i) a report setting forth, for
each calendar month during the then current fiscal year to date, on a field by
field summary basis and an aggregate summary basis (A) the volume of production
and sales attributable to production (and the prices at which such sales were
made and the revenues derived from such sales) for each such calendar month from
the Oil and Gas Properties, and (B) the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month, and (ii) a Projected Production Report."
(j)    Section 8.12 of the Original Credit Agreement shall be amended to read in
its entirety as follows:
"Section 8.12.    Reserve Reports.
(a)    On or before March 1 and September 1 of each year, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report evaluating
the Oil and Gas Properties of the Borrower and the Subsidiaries as of the
immediately preceding December 31st and June 30th,
(i)    the Reserve Report as of December 31 of each year shall be prepared by
Approved Petroleum Engineers or prepared by or under the supervision of the
chief engineer of the Borrower and then audited by one or

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6





--------------------------------------------------------------------------------




more Approved Petroleum Engineers (it being agreed that such an audited report
will comment on total reserves and whether the audited reserves and PV10 of such
reserves are within a 10% tolerance of the Approved Petroleum Engineer's
estimates, based on both PDP and total Proved Reserves) and shall use economic
parameters (including but not limited to, hydrocarbon prices, escalation rates,
discount rate assumptions, and other economic assumptions) acceptable to
Administrative Agent; provided that notwithstanding the foregoing, in respect of
any election made by the Required Lenders by November 1 of any year for such
year's applicable Reserve Report, the Required Lenders shall have the right to
require that Reserve Report delivered pursuant to this Section 8.12(a)(i) be
prepared by an Approved Petroleum Engineer rather than by or under the
supervision of the chief engineer of the Borrower and then audited by an
Approved Petroleum Engineer, and
(ii)    the Reserve Report as of June 30 of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower and shall use
economic parameters (including but not limited to hydrocarbon prices, escalation
rates, discount rate assumptions, and other economic assumptions) acceptable to
Administrative Agent. The chief engineer of the Borrower shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding June 30 Reserve Report.
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding December 31 Reserve
Report. For any Interim Redetermination requested by the Administrative Agent or
the Borrower pursuant to Section 2.07(b), the Borrower shall provide such
Reserve Report with an "as of" date as required by the Administrative Agent as
soon as possible, but in any event no later than thirty (30) days following the
receipt of such request.
(c)    After delivery of each Reserve Report, Administrative Agent may deliver
to Borrower Administrative Agent's calculation with respect to those Oil and Gas
Properties subject to a Mortgage ("Initial Mortgage Coverage Analysis"). Within
ten (10) days after Borrower's receipt of any Initial Mortgage Coverage
Analysis, Borrower shall deliver to Administrative Agent any necessary
corrections and modifications to such Initial Mortgage Coverage Analysis, in
form and substance satisfactory to Administrative Agent, and Administrative
Agent shall subsequently revise the Initial Mortgage Coverage Analysis to
incorporate such corrections and modifications (such revised analysis, the
"Final Mortgage Coverage Analysis") and deliver such Final Mortgage Coverage
Analysis to Borrower. Within ten (10) days after Borrower's receipt of any Final
Mortgage Coverage Analysis, Borrower shall provide to the Administrative Agent
and the Lenders a certificate from a Responsible Officer, substantially in the
form of Exhibit I attached hereto, certifying that: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct in all material respects, (ii) the
Borrower or the Subsidiaries own good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Oil and Gas Properties are
free of all Liens except for Liens permitted by Section 9.03, (iii) except as
set forth on an

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 7





--------------------------------------------------------------------------------




exhibit to the certificate, on a net basis there are no Material Gas Imbalances,
take or pay or other prepayments in excess of the volume specified in
Section 7.19 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of the Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which shall list all of the Oil and Gas Properties sold, in such
detail as reasonably required by the Administrative Agent, and (v) attached
thereto is the Final Mortgage Coverage Analysis demonstrating that the Mortgaged
Properties represent at least 80% of the Recognized Value of the Oil and Gas
Properties evaluated in the most recently completed Reserve Report in compliance
with Section 8.14(a)."
(k)    The last sentence of Section 8.14(a) of the Original Credit Agreement
shall be deleted.
(l)    The last sentence of Section 8.14(c) of the Original Credit Agreement
shall be deleted.
(m)    A new Section 8.16 shall be added to the Original Credit Agreement to
read as follows:
"Section 8.16    Keepwell. Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
each Loan Document in respect of Swap Obligations (provided, however, that
Borrower shall only be liable under this Section 8.16 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.16, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of Borrower under this Section shall
remain in full force and effect until all of the Obligations have been fully and
finally paid. Borrower intends that this Section 8.16 constitute, and this
Section 8.16 shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act."
(n)    Section 9.18 of the Original Credit Agreement shall be amended to read in
its entirety as follows:
"Section 9.18.    Swap Agreements. The Borrower will not, and will not permit
any Subsidiary to, enter into any Swap Agreements with any Person other than
(a)    Swap Agreements in respect of commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not (and in
connection with any transaction described in Section 2.10, after giving effect
to such future acquisition on a pro forma basis):

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 8





--------------------------------------------------------------------------------




(i)    exceed the greater of, during any five year period beginning on the date
of the most recently delivered Projected Production Report:
(A)    85% of the Projected Production for such five-year period for each of
crude oil and natural gas, calculated separately, and
(B)    for Projected Production from Proved Reserves constituting PDP only, (x)
for the first 24 months following such date, 100% of such Projected Production
for such 24-month period for each of crude oil and natural gas, calculated
separately, and (y) for the period from the 25th month through the 48th month
following such date, 90% of such Projected Production for such 24-month period
for each of crude oil and natural gas, calculated separately, and (z) for such
period from the 49th month through the 60th month following such date, 85% of
the Projected Production for such 12-month period for each of crude oil and
natural gas, calculated separately. For purposes of this calculation, the
Borrower may, in its discretion, include natural gas liquids production in
natural gas or crude oil calculations so long as the Borrower is in compliance
with the preceding restrictions. The Borrower may hedge production associated
with new acquisitions upon the signing of the applicable purchase and sale
agreement so long as (i) the Borrowing Base Utilization Percentage does not
exceed 90% prior to the closing of such acquisition and (ii) should such
acquisition fail to close, all derivative transactions associated with the new
acquisition will be unwound or otherwise terminated so that the Borrower is in
compliance with the hedging restrictions set forth above (such
unwinding/termination to be completed within 30 days of the date of the
termination of the purchase and sale agreement), and
(ii)    include more than 50% of the Projected Production for such five-year
period from Proved Reserves constituting PUD, and
(b)    Swap Agreements in respect of interest rates with an Approved
Counterparty with the purpose and effect of fixing interest rates on a principal
amount of indebtedness of the Borrower that is accruing interest at a variable
rate, provided that (i) the aggregate notional amount of such contracts never
exceeds 100% of the anticipated outstanding principal balance of the
indebtedness to be hedged by such contracts or an average of such principal
balances calculated by using a generally accepted method of matching interest
rate swap contracts to declining principal balances, and (ii) the floating rate
index of each such contract generally matches the index used to determine the
floating rates of interest on the corresponding indebtedness to be hedged by
such contract. In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral
(other than Letters of Credit) or margin to secure their obligations under such
Swap Agreement or to cover market exposures. Should there be a breach of this
Section 9.18, the Borrower or any Subsidiary, as applicable, shall promptly
unwind, modify, assign or terminate any Swap Agreement as is necessary to cure
such breach; provided that nothing contained herein shall be construed to modify
or limit the terms of Section 10.01(d)."
(o)    Section 10.02(c) of the Original Credit Agreement shall be amended by
adding the following sentence to the end of such subsection:

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 9





--------------------------------------------------------------------------------




"Notwithstanding the foregoing provisions of this subsection (c), or anything to
the contrary herein or in any other Loan Document, no amount received from any
Loan Party shall be applied to any Excluded Swap Obligation of such Loan Party,
but appropriate adjustments shall be made with respect to payments from other
Loan Parties to preserve the allocation to Obligations otherwise set forth above
in this Section 10.02(c)."
(p)    The introductory paragraph of Section 12.18 of the Original Credit
Agreement shall be amended to read in its entirety as follows:
"Section 12.18    Replacement of Lenders. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.04(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.01 or Section 5.03) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:"
(q)    The Original Credit Agreement shall be amended to add thereto a new
Exhibit I which is attached hereto as Exhibit I.
4.    New Borrowing Base. As of the Effective Date, the Borrowing Base is hereby
increased from $1,200,000,000 to $1,300,000,000. The Borrowing Base as modified
will remain in effect until adjusted pursuant to the provisions of Section 2.07
of the Original Credit Agreement, as amended hereby. The incremental increase in
the Borrowing Base is $100,000,000.
5.    Mortgage and Title Review of Range Resources Acquisition Properties.
Within 60 days following the Effective Date, the following conditions shall have
been satisfied (in the opinion of the Administrative Agent) unless waived in
writing by the Administrative Agent:
A.    Flood Determinations. Administrative Agent shall have received a list of
all Buildings situated on the Range Resources Acquisition Properties, and for
each Building which Administrative Agent has identified as a Designated
Building, Administrative Agent shall have received all information and
documentation, which may include (at the Administrative Agent's election) the
property address, tax identification number and/or legal description (“Flood
Determination Information”) for each parcel or other portion of the Range
Resources Acquisition Properties upon which is located each such Designated
Building sufficient to enable Administrative Agent to obtain a standard flood
hazard determination certificate issued by a flood hazard certification firm
acceptable to the Administrative Agent (“SFHDF”) for such parcel or other
portion of the Range Resources Acquisition Properties upon which is located each
such Designated Building.
B.    Mortgages. Vanguard Permian shall have executed and delivered to
Administrative Agent Mortgages granting liens in favor of Administrative Agent
in the Range Resources Acquisition Properties.

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 10





--------------------------------------------------------------------------------




C.    Authorization Certificate. Vanguard Permian shall have executed a
certificate of a Responsible Officer satisfactory in form and substance to
Administrative Agent authorizing the execution, delivery and performance of the
Mortgages.
D.    Title Assurances. Administrative Agent shall have completed such title due
diligence as it deems necessary to confirm that Administrative Agent has
received, together with information previously delivered to Administrative
Agent, satisfactory title information on at least eighty percent (80%) of the
Recognized Value of the Oil and Gas Properties evaluated in the most recent
Reserve Report after giving effect to the acquisition of the Range Resources
Acquisition Properties.
E.    Legal Opinions. There shall have been delivered favorable opinions of
counsel for Vanguard Permian covering such matters incident to the Mortgaging of
the Range Resources Acquisition Properties as Administrative Agent may
reasonably request.
F.    Representations and Warranties. Administrative Agent shall have received a
certificate of a Responsible Officer of Borrower to the effect that all
requisite representations and warranties contained herein and in the Mortgages
and in the other Modification Papers or otherwise made in writing in connection
herewith or therewith shall be true and correct with the same force and effect
as those such representations and warranties had been made on and as of the
Effective Date.
G.    Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the transactions
described in this Amendment.
6.    Concerning Designated Buildings. A Designated Building shall be subject to
a Mortgage only if the following has been received and found to be satisfactory
by the Administrative Agent and each Lender: (i) an SFHDF indicating that the
Designated Building is not located in a Special Flood Hazard Area, as defined in
the FDPA; or (ii) if the SFHDF indicates that the Designated Building is located
in a Special Flood Hazard Area, (a) a written notice of that fact, acknowledged
by Vanguard Permian, LLC and Borrower, (b) evidence of adequate flood insurance
on the Designated Building and its contents located on the Range Resources
Acquisition Property and (c) such other information required by the
Administrative Agent or any Lender for compliance with (x) any applicable
requirements of the FDPA or other similar applicable laws, rules or regulations,
or (y) promptly following written notice thereof from the Administrative Agent
or any Lender, any applicable requirements of the Administrative Agent or any
Lender in accordance with the Administrative Agent's or such Lender's standard
policies and practices (such requirements under clauses (x) and (y) being
“Applicable Flood Insurance Requirements”). Borrower and Vanguard Permian, LLC
shall cause all Designated Buildings to meet the foregoing criteria at all
times. The Mortgages shall expressly exclude from the description of the
collateral covered thereby, and shall not otherwise encumber, any Building which
is not a Designated Building meeting the foregoing criteria.
7.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors' rights generally; (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 11





--------------------------------------------------------------------------------




governmental authority or other person is required for the execution, delivery
and performance by Borrower thereof, and (c) on the Effective Date after giving
effect to this Amendment, each Loan Party qualifies as an "eligible contract
participant" under the Commodity Exchange Act. In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Original Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
8.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
9.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, Issuing Bank and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the Loan Documents, are not impaired in any respect by this
Amendment. Any breach of any representations, warranties and covenants under
this Amendment shall be an Event of Default under the Original Credit Agreement.
10.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the Loan Documents, each as
amended hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.
11.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Security Instruments which presently secure the Obligations shall continue
to secure, in the same manner and to the same extent provided therein, the
payment and performance of the Obligations as described in the Original Credit
Agreement as modified by this Amendment.
12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
13.    Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09. of the Original Credit Agreement captioned "GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL" are
incorporated herein by reference for all purposes.
14.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 12





--------------------------------------------------------------------------------




ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[This space is left intentionally blank. Signature pages follow.]
The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:    VANGUARD NATURAL GAS, LLC



        By:     /s/ Richard Robert                    
            Richard Robert
            Executive Vice President
            and Chief Financial Officer




ADMINISTRATIVE AGENT:    CITIBANK, N.A.
as Administrative Agent


        By:     /s/ Phil Ballard                    
            Phil Ballard
            Vice President




LENDERS:    CITIBANK, N.A.



        By:     /s/ Phil Ballard                    
            Phil Ballard
            Vice President
LENDERS:    WELLS FARGO BANK, N.A.



        By:     /s/ Matt Turner                    
            Matt Turner                    
            Vice President                    
LENDERS:    CREDIT AGRICOLE CORPORATE &
        INVESTMENT BANK



        By:     /s/ Michael D. Willis                
            Michael D. Willis
Managing Director



        By:     /s/ David Gurghigian                
            David Gurghigian
Managing Director
LENDERS:    ROYAL BANK OF CANADA



        By:     /s/ Don J. McKinnerney                
            Don J. McKinnerney
Authorized Signatory
LENDERS:    THE BANK OF NOVA SCOTIA






By:     /s/ Terry Donovan                
            Terry Donovan
Managing Director
LENDERS:    BARCLAYS BANK PLC






By:     /s/ Vanessa A. Kurbatskiy            
            Vanessa A. Kurbatskiy
Vice President
LENDERS:
BANK OF MONTREAL







By:     /s/ Kevin Utsey                    
            Kevin Utsey
Director
LENDERS:    THE ROYAL BANK OF SCOTLAND plc






By:     /s/ Sanjay Remond                
            Sanjay Remond
Authorised Signatory
LENDERS:
UBS LOAN FINANCE LLC







By:     /s/ Lana Gifas                    
            Lana Gifas
Director






By:     /s/ Joselin Fernandes                
            Joselin Fernandes
Associate Director
LENDERS:    JPMORGAN CHASE BANK, N.A.






By:     /s/ Ryan Aman                    
            Ryan Aman
Authorized Officer
LENDERS:
DEUTSCHE BANK TRUST COMPANY AMERICAS







By:     /s/ Marcus M. Tarkington            
            Marcus M. Tarkington
Director






By:     /s/ Kelvin Ji                    
            Kelvin Ji
Vice President
LENDERS:    BANK OF AMERICA, N.A.






By:     /s/ Michael Clayborne                
            Michael Clayborne
Vice President
LENDERS:
U.S. BANK NATIONAL ASSOCIATION







By:     /s/ John C. Springer                
            John C. Springer
Vice President
LENDERS:    COMERICA BANK






By:     /s/ Justin Crawford                
            Justin Crawford
Senior Vice President
LENDERS:
FIFTH THIRD BANK







By:     /s/ Byron L. Cooley                
            Byron L. Cooley
Executive Director
LENDERS:    NATIXIS






By:     /s/ Kenyatta Gibbs                
            Kenyatta Gibbs
Director






By:     /s/ Stuart Murray                
            Stuart Murray
Managing Director
LENDERS:
MORGAN STANLEY BANK, N.A.







By:     /s/ Kelly Chin                    
            Kelly Chin
Authorized Signatory


LENDERS:
ASSOCIATED BANK, N.A.







By:     /s/ Kyle Lewis                    
            Kyle Lewis
AVP
LENDERS:    CAPITAL ONE, NATIONAL ASSOCIATION






By:     /s/ Robert James                
            Robert James
Vice President
LENDERS:    CIBC INC.






By:     /s/ Darrel Ho                    
            Darrel Ho
Authorized Signatory






By:     /s/ Robert Casey                
            Robert Casey
CIBC Inc. Authorized Signatory
LENDERS:    SUMITOMO MITSUI BANKING
CORPORATION






By:     /s/ James D. Weinstein                
            James D. Weinstein
Managing Director
LENDERS:    WHITNEY BANK






By:     /s/ Liana Tchernysheva                
            Liana Tchernysheva
Senior Vice President


LENDERS:    AMEGY BANK NATIONAL ASSOCIATION






By:     /s/ Thomas Kleiderer                
            Thomas Kleiderer
Vice President




LENDERS:    BRANCH BANKING AND TRUST COMPANY






By:     /s/ Deanna Breland                
            Deanna Breland
Senior Vice President




EXHIBIT I
RESERVE REPORT CERTIFICATE




TO:    CITIBANK, N.A., as Administrative Agent


Vanguard Natural Gas, LLC, the financial institutions signing as Lenders and
Citibank, N.A., as Administrative Agent, are parties to a Third Amended and
Restated Credit Agreement dated as of September 30, 2011 (as amended from time
to time, the "Credit Agreement"). The defined terms in this Certificate have the
same meanings as provided in the Credit Agreement. This Certificate is given
pursuant to the requirements of Section 8.12(c) of the Credit Agreement.


The undersigned is a Responsible Officer of the Borrower. The undersigned hereby
certifies as follows:


1.    Attached hereto as Schedule 1 is the Reserve Report as of __________,
201___ (the "Subject Reserve Report"). The Subject Reserve Report has been
prepared on an SEC price deck basis, and the information contained in the
Subject Reserve Report and any other information delivered in connection
therewith is true and correct in all material respects.


2.    The Borrower and its Subsidiaries own good and defensible title to the Oil
and Gas Properties evaluated in the Subject Reserve Report, and such Oil and Gas
Properties are free of all Liens except for Liens permitted by Section 9.03 of
the Credit Agreement.


3.    Except as set forth on Schedule 2 attached hereto, on a net basis, there
are no Material Gas Imbalances, take or pay arrangements or other prepayments in
excess of the volume specified in Section 7.19 of the Credit Agreement with
respect to its Oil and Gas Properties evaluated in the Subject Reserve Report
which would require the Borrower or any Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.


4.    None of the Oil and Gas Properties of the Borrower and its Subsidiaries
have been sold since the last Redetermination Date, except as set forth on
Schedule 3 attached hereto.


5.    Attached hereto at Schedule 4 is the Final Mortgage Coverage Analysis
pertaining to the Subject Reserve Report demonstrating that the Mortgaged
Properties represent at least 80% of the Recognized Value of the Oil and Gas
Properties evaluated in the Subject Reserve Report, in compliance with
Section 8.14(a).




This Certificate is dated effective as of ______________, 201__.




                        
Britt Pence, Senior Vice President of Operations





FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



